department of the treasury internal_revenue_service washington d c mar i i t tep rast tax_exempt_and_government_entities_division uniform issue list legend taxpayer a taxpayer b company c plan d financial_institution e financial_institution f plan g financial_institution h account account j amount amount amount amount amount amount dear this letter is in response to a request for a as supplemented by correspondence dated date and date from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code regarding the distributions of amount and amount from pian d letter_ruling dated date the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution of amount from plan d taxpayer a asserts that her failure to accomplish a rollover of amount within the 60-day period prescribed by sec_402 was due to incorrect advice provided by financial_institution h taxpayer a further represents that amount has not been used for any purpose taxpayer b represents that he received a distribution of amount from plan d taxpayer b asserts that his failure to accomplish a rollover of amount within the 60-day period prescribed by sec_402 was due to incorrect advice provided by financial_institution h taxpayer b further represents that amount has not been used for any purpose in september taxpayer a operates company c taxpayer a and taxpayer b are employed by company c and participated in its qualified_retirement_plan plan d the custodian and administrator of plan d was financial_institution e taxpayer a decided to terminate plan d and adopt a new plan with company c adopted plan g financial_institution f on september with financial_institution f taxpayer a and taxpayer b received distributions from plan d net of federal taxes on october taxpayer a received a distribution of amount with amount withheld for federal_income_tax resulting in a net distribution of amount taxpayer b received a distribution of amount with amount withheld for federal_income_tax resulting in a net distribution of amount on october deposited into account and account j respectively separate_accounts for taxpayer a and taxpayer b within plan g financial_institution h a representative of financial_institution f was the plan_administrator for plan g the checks for amount sec_5 and were _ the taxpayers intended the transactions to be direct transfers between the two retirement plans however this action was not done and financial_institution e withheld federal taxes on the two distributions when asked by financial institution f to reverse the transaction financial_institution e said it had already sent the withheld taxes to the internal_revenue_service irs the taxpayers were then advised by a representative of financial_institution h they did not have to deposit the withheld taxes into the plan until they received the funds back from irs as a tax_refund a letter from financial_institution h acknowledging this incorrect advice was submitted with the ruling_request on july the taxes withheld amount and amount into the plan g the mistake was discovered in from the service when the taxpayers received a deficiency_notice refund the taxpayers deposited after receiving their 20_ based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distributions of amount and amount sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 and sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment e by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a and taxpayer b is consistent with their assertion that their failure to accomplish a timely rollover of amount and amount was due to their reliance on the incorrect advice by financial_institution h therefore pursuant to sec_402 the service hereby waives the day rollover requirement with respect to the distributions of amount and amount from plan d provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contributions amount contributed by taxpayer a to plan d and amount contributed by taxpayer b to plan d on july within the meaning of sec_402 of the code __ will be considered a rollover_contribution this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office this ruling please contact if you wish to inquire about at sincerely yours cotte a wier deleted copy of this letter notice of intention to disclose notice manager employee_plans technical group enclosures cc
